Dear Senator Jordan:
Your opinion request asked if there was a prohibited conflict of interest or "potential conflict" relative to the appointment of a physician to the (L.H.C.A.) Louisiana Health Care Authority governing board.  The physician in question is a non-compensated assistant clinical instructor of ophthalmology on "staff" at Louisiana State University Medical School and at other medical schools.  You state that the title is primarily honorary and academic and that the doctor receives no salary or reimbursement for expenses in connection with his duties.  You further state that there is a concern that physicians who hold such titles might be excluded from service on the L.H.C.A. state and local boards since these governing boards often transact business with, or have contracts with, the various universities or medical schools.
This is not a dual officeholding problem.  The statutory provisions applicable to your question are found at LSA R.S.46:704(D)(1) and LSA R.S. 46:705(L).  LSA R.S. 46:704(D)(1) reads in pertinent part as follows:
      ". . . No member of the board shall own or have any interest or part in any public or private organization, business, company or entity conducting business of any kind with the authority or any charity hospital . . ."
The provisions of LSA-R.S. 46:705(L) are identical to those quoted above.
The operative language in both sections is as follows:
      "No member . . . shall own or have any interest or part in any public or private organization . . ."
In our opinion, the status proscribed by these provisions is that if an owner, partner, shareholder, manager or supervisor in a business or governmental entity doing business with the L.H.C.A.  The statutes do not prohibit a non-compensated "staff" physician from sitting on the L.H.C.A. governing board.  In that this is virtually an honorary position, the individual in question would have no part in the management of the public institution.
Trusting the above answers your question.  We remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0466e